[f701.jpg]




 






             



[f702.jpg]









                              



 

[f703.jpg]









                              



 

[f704.jpg]









                              



 

[f705.jpg]






                              



 

[f706.jpg]







                              



 

[f707.jpg]








                              






[f708.jpg]









                              






[f709.jpg]









                              






[f7010.jpg]








                              



 